Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 41-47 are pending in the current application.
 Priority
2.	This application is a CON of 16/767,176 05/27/2020 PAT 11066390, 16/767,176 is a 371 of PCT/US18/62598 11/27/2018. FOREIGN APPLICATIONS: INDIA 201711042475 11/27/2017, INDIA 201711044047 12/07/2017, INDIA 201811000614 01/05/2018, INDIA 201811004740 02/08/2018, INDIA 201811011325 03/27/2018, INDIA 201811040154 10/24/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) is as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 16/767,176, PCT/US18/62598, INDIA 201711042475 11/27/2017, INDIA 201711044047 12/07/2017, INDIA 201811000614 01/05/2018, INDIA 201811004740 02/08/2018, INDIA 201811011325 03/27/2018, INDIA 201811040154 10/24/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims 41, 42, 45-47 drawn to any monohydrate crystalline Form of Ivosidenib is not disclosed the prior filed applications. The prior filed applications, and the instant specification state that “Crystalline Form T14 of Ivosidenib may be a hydrate”, not that any crystalline form of Ivosidenib may be a hydrate. These claims are afforded the priority date of June 18, 2021. Claims 43-44 are supported by the prior filed applications. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 42-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 is drawn to the crystalline Form of Ivosidenib monohydrate of claim  41 with a water content of between 2.0% and 5.0%. Ivosidenib has a molecular formula of C28H22ClF3N6O3.  A monohydrate of Ivosidenib, has the molecular formula of C28H22ClF3N6O3 . H2O.  The percent water of monohydrate is therefore 18/600.98 * 100 = 2.995 % or ~ 3 %.  The water content in the dependent claim is therefore outside the scope of claim 41 and fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 41-42, 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu WO 2015138839 A1.  Guo discloses polymorphs of ivosidenib, including those that were made in MeOH, MeOH/water, EtOH water and other solvents and were shown to be hydrates. According to Guo page 12 the polymorphs include pseudopolymorphs which according to Gu are solvates: 

    PNG
    media_image1.png
    238
    601
    media_image1.png
    Greyscale

According to the disclosure of Gu on page 13 such solvates include monohydrates:


(25)    The term "solvate or solvated" means a physical association of a compound, including a crystalline form thereof, of this invention with one or  more solvent molecules.  This physical association includes hydrogen bonding.   In certain instances the solvate will be capable of isolation, for example when  one or more solvent molecules are incorporated in the crystal lattice of the  crystalline solid.  "Solvate or solvated" encompasses both solution-phase and  isolable solvates.  Representative solvates include, for example, a hydrate,  ethanolates or a methanolate. 
(26)    The term "hydrate" is a solvate wherein the solvent molecule is  H2O that is present in a defined stoichiometric amount, and may, for example, include hemihydrate, monohydrate, dihydrate, or trihydrate.

As such Guo discloses a crystalline monohydrate of Ivosidenib.  Solid dispersions are disclosed on page 22 ff. Page 35 last paragraph to page 36 lists the polymeric carrier of claim 46-47. Methods of preparation of said dispersions are disclosed on page 29 ff. Various pharmaceutical compositions are disclosed on page 36 ff.
5.	Claim(s) 41-42, 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthusamy WO 2019104318 A1. Muthusamy discloses the Crystalline Form T14 of Ivosedinib  monohydrate on page 30 as Example 15. Solid dispersions of claims 46-47 are disclosed on page 20 ff. Compositions are on page 21.
Comments on claims 43-44
6.	The claims 43-44 are drawn to a crystalline monohydrate form of the prior art compound ivosidenib described by various data including the XRPD ( i. and ii.) solid state 13C NMR data (iii. – v.) and combinations thereof.  This compound itself is disclosed in US 9,474,779 as compound 176 on column 125 line 48 ff.   A general procedure is given for the preparation of the compound in the ‘779 patent, however no physical description of the compound as a solid is given and no indication that it is a hydrate. 1H NMR and a molecular ion from MS are the sole analytical data provided.  Subsequently this research group described the program in a publication Popovici-Muller “Discovery of AG-120 (Ivosidenib): A First-in-Class Mutant IDH1 Inhibitor for the Treatment of IDH1 Mutant Cancers.” ACS Medicinal Chemistry Letters, 2018, 9(4), 300-305, which is post-filing. A crystallization is discussed on page 27 of the supplemental data, “The mixture was filtered and the filtrate was concentrated, then the diastereomeric residue was separated by column chromatography on silica gel and eluted with DCM/EtOAc (100:1 to 4:1) to give the desired isomer, which was then further purified by crystallization from EtOAc to get the desired product AG-120 (95 g, 22% yield, 99.7 %de) as a white solid.” No other data was provided and the material in US 9,474,779 appears to be different.  
Gu WO 2015138839 A1 discloses polymorphs of ivosidenib, including hydrates as discussed above.  Gu form 2 on page 20 is a hydrate and has the X-ray pattern of Figure 2, which been overlayed to the extent possible with office software in order to show a comparison with the X-ray pattern of Figure 15.

    PNG
    media_image2.png
    697
    1168
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    656
    887
    media_image3.png
    Greyscale

There are some similarities however there is a peak at 17.8, noticeably absent in Gu, that is a claimed peak.  The peak at 29.2 appears larger and more pronounced and the peak at 10.3 is not very small in Gu.  Moreover, looking at the behavior in the TGA analysis, the Gu material only losing about .5 weight %, consistent with a 1/6 hydrate as compared to the form of claim 43-44 which is consistent with a stoichiometry of 1:1. It may be that Gu prepared the claimed monohydrate and during handling removed the solvent resulting in a dehydrate containing empty space in the crystal structure.  However isomorphic dehydrates are hygroscopic and reuptake water readily when exposed to elevated humidity conditions. They are usually metastable, of higher energy, and may, in addition to the original solvent, also take up other solvents or even molecular oxygen to minimize void space in the crystal.  There is no evidence that this occurred in Gu and Gu does not disclose a form with the characteristics of claims 43-44.
 According to Matthew L. Peterson et. al. “Expanding the Scope of Crystal Form Evaluation in Pharmaceutical Science” Journal of Pharmacy & Pharmaceutical Science 2006 (9(3):317-326, “Polymorphs of pharmaceuticals and drug candidates can occur in all types of phases (pure compounds, salts, solvates; for examples see Figure 1), though there is no way to predict the practical extent of polymorphism of any given compound (5). Based on recent reviews and commentaries, many strides have been taken towards better understanding of crystal polymorphism of pharmaceuticals (6,7,8).  According to lore and some published examples, the puzzling and unpredictable phenomenon of crystal polymorphism has affected many projects in pharmaceutical research and development over the last few decades.” [Emphasis added]. There is no way to predict the molecular arrangement of the compounds in the solid state or the data describing the form in claim 43.  “[I]t is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  (West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365, first paragraph on page 365). Thus, in addition to the unpredictability in the solid state structure, one cannot predict the stoichiometry of the formed hydrate, i.e. if one, two, or a half a molecule of solvent added per molecule of host.  In the same paragraph on page 365 West (Solid State Chemistry) explains that it is possible to make meta-stable non-equilibrium solvates.  Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate.  
X-ray powder diffraction alone is not incontrovertible evidence of polymorphism.  Zell et. al.  “Investigation of Polymorphism in Aspartame and Neotame Using Solid-State NMR Spectroscopy.” Tetrahedron 2000, 56, 6603-6616, shows that two samples of a compound, while giving different X-ray powder patterns can in fact be the same solid form. “The determination of polymorphism using powder X-ray diffraction is difficult when phenomena such as particle size or crystallite orientation effects interfere.8 These effects can cause different powder patterns to be observed, allowing two samples to be incorrectly identified as polymorphs when they are actually the same form.9….. Because of the advantages of using solid-state NMR spectroscopy, it is important that powder X-ray diffraction no longer be regarded as the exclusive technique in the determination of the existence of polymorphism. 13C CP/MAS NMR and powder X-ray diffraction must be used as complementary techniques in the structural characterization of polymorphs.” Morrisette “Elucidation of crystal form diversity of the HIV protease inhibitor ritonavir by high-throughput crystallization”  Proceedings of the National Academy of Sciences 2003 100( 5) 2180-2184 shows that two compounds that have the same X-ray powder diffraction patterns can be different solid forms.  “Despite the unique thermal properties of the intermediate form V (see Fig. 5), the PXRD patterns of the forms III and V are essentially superimposable, as shown in Fig. 6,” pg. 2184.  Claim 43 also has 13C-NMR data to further distinguish the claimed hydrate form.  The evidence in the record supports the position that the form of claims 43-44 is novel.  
	Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625